Citation Nr: 0018321	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  94-24 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for weak feet, 
currently rated 10 percent disabling. 

2.  Entitlement to an increased rating for residuals of a 
left ankle fracture, with impairment to Muscle Group XII, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 1994 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois. 

A January 1999 rating decision denied entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
right eye injury claimed as a result of medical treatment by 
VA.  It does not appear from the record that the veteran 
initiated an appeal from this issue.  The Board may only 
exercise jurisdiction over an issue after an appellant has 
filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1993).  Accordingly, this issue is not currently 
before the Board on appeal.


REMAND

In this veteran's case, a May 1994 rating decision denied 
increased ratings for service-connected disabilities of weak 
feet and residuals of a left ankle fracture, with impairment 
to Muscle Group XII, each rated 10 percent disabling 
effective from 1946.  A notice of disagreement was entered in 
June 1994; a statement of the case was issued in June 1994; a 
substantive appeal, on a VA Form 9, was received in July 
1994; and a supplemental statement of the case was issued in 
April 1998.  

Subsequent to the April 1998 supplemental statement of the 
case, in May 1998 the veteran underwent a VA compensation 
examination of the feet and left ankle, which included some 
findings relevant to the issues of increased ratings.  In 
addition, a Medical Record from a VA geriatric clinic, dated 
in September and November 1997, was subsequently received as 
part of the record.  These records include clinical findings 
of severe gait imbalance and 2+ pitting pedal edema.  This 
additional evidence has not been considered by the RO.

Under the provisions of 38 C.F.R. § 20.1304(c) (1999), the 
Board must refer any evidence not considered by the RO for 
initial consideration and preparation of a supplemental 
statement of the case, unless this procedural right has been 
waived by the veteran or his representative.  No such waiver 
is of record in this case.  Without such a waiver, the Board, 
in most instances, is required to remand the case to the RO 
to ensure the veteran's due process rights.  Here, as the 
evidence in question is relevant, the case must be remanded.  
Id. 

In addition, the Board notes that the veteran has been 
diagnosed with multiple disorders affecting the feet and 
legs.  It is not clear from the record, however, whether some 
of the noted disorders are related to the veteran's service-
connected disabilities. 

The 1946 rating decision granted service connection for weak 
feet and residuals of a fracture of the left ankle, with 
moderate disability of Muscle Group XII.  Service medical 
records reflect that the veteran was noted to have entered 
service with second degree pes planus, was noted to have 
third degree bilateral pes planus during service, including 
complaints of painful flat feet and clinical findings of 
moderate bulging of the feet, with some pronation, and 
complete depression under arch.  X-ray examination in service 
in August 1945 revealed no evidence of bone disease of the 
left ankle.  At a VA compensation examination in 1946, the 
veteran complained that he could not walk or stand very long, 
and that his left ankle was weak so that he could not control 
it, and that the left ankle swelled. 

At a VA compensation in January 1949, the veteran was found 
to have chronic mild periarthritis of the left ankle, and 
second degree bilateral pes planus which was symptomatic on 
exertion.  The diagnosis included that chronic mild 
periarthritis of the left ankle was analogous to residuals of 
a fracture of the left ankle, with moderate disability of 
Muscle Group XII.  The examination found the veteran's 
nervous system to be normal.  A VA compensation examination 
in January 1954 resulted in the diagnoses of a history of 
march fracture of the left foot and bilateral second degree 
pes planus, but specifically diagnosed no chronic left ankle 
periarthritis.  A VA compensation examination in March 1961 
resulted in the diagnoses of bilateral second degree pes 
planus, and a fracture of the left ankle, which was not 
confirmed by history or physical findings, and was not found 
upon examination.  The examiner added that the diagnosis of 
fracture of the left ankle was made in error, as it was not 
supported by service records or subsequent X-ray findings, 
and the diagnosis of periarthritis was made in error, as it 
was not supported by clinical or X-ray findings.  

In February 1994, the veteran entered a claim for increased 
ratings, writing that he was having a great deal of pain and 
numbness in both legs.  A VA compensation examination in 
September 1994 noted the veteran was taking insulin for 
diabetes mellitus.  The diagnoses included: status post 
inversion injuries to the left ankle with no evidence of 
instability (snapping peroneal tendons which did not 
represent any degenerative process and were not normally 
associated with any functional disability); bilateral lower 
extremity edema, on the right greater than the left, which 
was "not likely to be related to any lower extremity 
injury," but was "most likely related to some cardiac, 
renal, or hepatic dysfunction"; and polyneuropathy, with a 
"most likely cause" of (non-service-connected) diabetes 
mellitus.  X-rays of the left ankle showed no acute fracture 
or dislocation but showed swelling; the diagnoses were 
probable old fracture of the distal fibula and medial soft-
tissue swelling.  

The Medical Record from a VA geriatric clinic, dated in 
September and November 1997, included clinical findings of 
severe gait imbalance and 2+ pitting pedal edema.  The 
diagnoses included diabetes mellitus, gait disorder, 
neuropathy, and venous stasis.  The edema was noted to be 
greater on the right than the left.  

The diagnoses at the May 1998 VA examination of the feet, for 
example, included bilateral calcaneal spurs, fifth metatarsal 
distal arthritis, calcification/attachment of the Achilles 
tendon to the calcaneus, ankle in inversion (left more than 
right), and chronic dependent edema of the lower extremities.  
X-rays resulted in the impression of progressive pes planus 
of the right foot with slight interval decrease in the arch 
of the left foot, and mild degenerative changes at the left 
fifth metatarsal.  The diagnoses also included peripheral 
sensory neuropathy, which was secondary to (non-service-
connected) diabetes mellitus.  The examiner offered the 
opinion that he thought left ankle residuals persisted, 
though he did not specify which symptoms or diagnosed 
disorders were thought to be associated with residuals of 
left ankle injury.  

Further VA examination for the purpose of determining what 
symptomatology is associated with the veteran's service-
connected disabilities is warranted in this case, as opposed 
to disability attributable to non-service-connected 
disability.  Such differentiation is necessary because the 
veteran contends, essentially, that all of his trouble with 
his feet and legs is associated with service-connected 
disability; he contends that he has trouble with both feet, 
including trouble walking and a tendency to stagger, and has 
edema and swelling of the feet, and has complained of, among 
other things, pain, numbness, tingling, and loss of balance.  

Therefore, in order to afford the veteran due process and to 
clarify the medical evidence, these issues are REMANDED for 
the following action: 

1.  The veteran should be afforded a VA 
examination of both feet and the left 
ankle for the purpose of determining the 
extent of current disability associated 
with his service-connected weak feet and 
residuals of a fracture of the left 
ankle, with disability of Muscle Group 
XII.  Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be conducted.  In 
light of the evidence of record, the 
substance of which is substantially set 
forth above, the examiner is requested to 
give opinions as to whether it is at 
least as likely as not that any findings 
or disorders of the feet or left ankle, 
including the following disorders, are 
etiologically related to the veteran's 
service-connected disabilities of weak 
feet or residuals of a fracture of the 
left ankle (with moderate disability of 
Muscle Group XII): bilateral calcaneal 
spurs; fifth metatarsal distal arthritis; 
calcification/attachment of the Achilles 
tendon to the calcaneus; ankle in 
inversion (left more than right); and 
chronic dependent edema of the lower 
extremities.  That is, the examiner 
should, to the extent that is possible, 
distinguish between symptoms, abnormal 
clinical findings and functional 
impairment attributable to the veteran's 
weak feet and an injury of the left ankle 
from any nonservice-connected 
disabilities affecting the left ankle and 
feet that may be present, including 
peripheral neuropathy.  The examiner is 
also requested to comment regarding the 
etiology of the veteran's complaints of 
trouble walking, tendency to stagger, 
edema and swelling of the feet, bilateral 
foot pain, numbness, tingling, and loss 
of balance.  The complete rationale for 
each opinion expressed should be set 
forth, and must specifically include a 
diagnosis, or absence of a diagnosis.  
Further, because it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (1999), 
the claims file must be made available to 
the examiner for review.

2.  The RO should review the claims for 
increased ratings for service-connected 
weak feet and residuals of a left ankle 
fracture, with impairment to Muscle Group 
XII, in light of the additional evidence 
submitted since the April 1998 
supplemental statement of the case.  If 
the claim remains denied, the veteran and 
his representative should be provided an 
appropriate supplemental statement of the 
case, and be given the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration. 

3.  The veteran has a right to present 
any additional evidence or argument while 
the case is in remand status.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 
109 (1995); and Falzone v. Brown, 8 Vet. 
App. 398 (1995).

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran with regard to the issues 
on appeal until he is notified.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




